Citation Nr: 0101526	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been diagnosed with PTSD.

3.  The veteran did not engage in combat during military 
service.

4.  There is no credible evidence confirming the veteran's 
alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or caused by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his service in Vietnam.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO has substantially complied 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran was 
advised on several occasions of the additional evidence 
required to substantiate his claim.  The veteran responded to 
the RO's communications with additional evidence and 
argument, therefore curing (or rendering harmless) any 
notification omission by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by VA compensation examinations performed in 
October 1997 and June 1998, which are described below.  
Therefore, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In relation to the present appeal, the veteran's DD 214 
(Report of Transfer or Discharge) confirms that he served in 
Vietnam but does not reflect that he received any awards or 
medals indicative of combat.  His military occupational 
specialty was automobile mechanic.  In statements submitted 
to the RO, the veteran claimed that he saw friends killed and 
injured in Vietnam.  He could not remember dates and names, 
but believed that he lost a lot of buddies from December 1969 
to March 1970. 

The veteran's service medical records contain no findings or 
diagnoses related to a psychiatric disorder.  Records from 
Jewish Hospital dated 1995 to 1997 reflect treatment of the 
veteran's physical disabilities but contain no findings or 
diagnoses related to a psychiatric disorder, including PTSD.

VA outpatient records dated July and August 1997 show that 
the veteran reported symptomatology including flashbacks, 
intrusive thoughts, poor sleep, depression, anger, isolation, 
and poor concentration.  He was assessed with rule out PTSD 
and symptoms of PTSD.

During a VA examination in October 1997, the veteran reported 
significant medical problems including removal of his spleen 
and pancreas, hepatitis C, and cirrhosis of the liver.  He 
reported a history of chronic alcohol abuse, beginning when 
he was a teenager.  He stopped drinking when his physical 
problems became very severe.  He reported lethargy, 
tiredness, and confinement to his home, due to his physical 
problems.  He also reported constant pain, weight loss, and 
sleep disturbance due to his physical disabilities.

Mental status examination noted that the veteran exhibited no 
nervousness or signs of emotional tension, and that he did 
not appear to be significantly depressed or anxious.  He 
maintained good eye contact and his affect was quiet with no 
emotional lability.  There was no evidence of suicidal or 
homicidal thoughts, psychoses or delusions, or 
hallucinations.  The level of cognitive functioning was 
appropriate.  The veteran was diagnosed with alcohol abuse 
and dependence in remission, mild mood disorder secondary to 
medical problems, and personality disorder.  It was noted 
that he was prescribed Zoloft, an antidepressant, by his 
primary care physician.  The examiner opined that the 
veteran's social and occupational impairments were totally 
related to his physical problems.  He found no connection 
between the veteran's very mild mood disorder and any 
incident of active service.

During a subsequent VA examination in June 1998, the veteran 
reported that he continued to take Zoloft and that he 
received counseling from a VA psychologist.  He again 
discussed his alcohol dependence and the resulting severe 
physical disabilities.  He reported that his physical 
condition had worsened significantly since his last VA 
examination.  He was now listed for a liver transplant.  He 
reported that he served in Vietnam from July 1969 to April 
1970.  He was stationed in the area near Dong Ha and Quang 
Tri and was in an advisory group that helped to defend 
villages.

The mental status examination found the veteran to be 
pleasant and cooperative, with no speech or thought disorder.  
He did not appear angry, tense, nervous, hyperalert, or 
distracted.  His affect showed a reasonable range.  The 
veteran described his mood as "down" because he worried 
about dying before his liver transplant.  There was no 
evidence of paranoia, psychosis, delusions, hallucinations, 
or suicidal or homicidal thoughts.  There was no 
deterioration in cognitive functioning.  The veteran attended 
to personal hygiene and activities of daily living.  The 
examiner rendered the same diagnoses as given in the previous 
VA examination.  The examiner again found that the veteran's 
mild mood disorder was due entirely to his physical problems 
and he specifically opined that the veteran did not have PTSD 
or any psychiatric disorder related to service.

Based upon the aforementioned evidence, the Board must find 
that the preponderance of the evidence is against a grant of 
service connection for PTSD.  In short, the record contains 
no diagnosis of PTSD.  The veteran was thoroughly examined on 
two separate occasions and the examiner specifically found 
that he did not suffer from PTSD.  The Board is cognizant 
that the veteran reported PTSD symptomatology during VA 
outpatient visits; however, no psychological testing was 
performed on those occasions and a diagnosis of PTSD was not 
rendered.

In addition, the record contains no verification that the 
veteran engaged in combat during active service.  The veteran 
has reported that he witnessed the deaths of friends in 
Vietnam; however, he has not provided the specific 
information necessary for verification of his claimed 
stressors.  Moreover, in the absence of a diagnosis of PTSD, 
verification of such incidents would not render the veteran's 
claim meritorious.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

Service connection for PTSD is denied.




				______________________
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 

